ON SUGGESTION OF ERROR.
Since the rendition of the opinion herein, the appellant has filed a suggestion of error, and with it a copy of an agreement, or a contract, between the Memphis  Charleston Railway Company and the Southern Railway Company, and contends that this contract shows that the relation between the Memphis  Charleston Railway Company and the Southern Railway Company was not that of lessor and lessee. With this copy of agreement is an agreement between counsel, agreeing that the said copy of agreement may be taken and considered with the suggestion of error as part of the original record. The plea of res-judicata in the court *Page 824 
below made no reference to this agreement, and it was not a part of the said plea, and was not attached to it as an exhibit.
The trial judge overruled the demurrer to the plea of resjudicata, and the appellant declined to reply to that plea, and final judgment was entered on the plea against the appellant and in favor of the railroad company. In considering this plea ofres judicata on demurrer, the court was bround to take as true the statements of the plea and the legal effect of the exhibit to the plea, and the exhibit to the plea showed that in the courts the Southern Railway Company was sued as a corporation of Mississippi operating the train of cars in the railroad business from which the accident occurred. The original opinion dealt fully with this plea as it appeared in the record at that time, and, as we understand the suggestion of error, there is no complaint with the opinion considered in this aspect of the case, but we are asked to consider the agreement in considering the suggestion of error.
This court is a court of appeals, and has only appellate jurisdiction, and it can only consider matters before the lower court when that court tried the matter. If the agreement, or contract, was not an exhibit to the pleading setting up resjudicata, and not being made a part by reference or otherwise to that plea after, it could only be availed of by a replication to that plea, in which the agreement should be set forth by appropriate reference or made an exhibit to such pleading. As this was not done, the court below did not have the matter before it in considering such a plea, and it necessarily did not influence the judgment of the court in deciding the effect of the pleading. It is true that between the original plea of resjudicata and the second plea of res judicata, under a plea of general issue, a copy of the alleged contract was offered in evidence, but not copied in the record, and if we could consider it at all it would have to be considered *Page 825 
under a plea of general issue. But the court did not dispose of the plea of res judicata on any evidence, but on a demurrer, and the agreement is not available to aid the demurrer.
This court will only try cases on appeal on the record made in the court below and what that court had before it. It is not permissible or competent for counsel to agree to a record here that was not made a record in the court below. It follows that we cannot consider this agreement, or contract, on the issue properly before this court, and the suggestion of error will be overruled.
Overruled.